Citation Nr: 1211472	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, wife



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO).  It was remanded by the Board in September 2008 and in November 2009 and has now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a back problem that began during his service when he injured his back carrying a rucksack and had to carry other heavy items.  Service treatment records show multiple entries related to back pain from an approximate 6 month period in 1983, with no further entries pertaining to back pain after that time.  The Veteran contends that he had back pain since the injury in service.  He submitted statements from various relatives who attested that the Veteran had back pain since service or shortly after service.  

Current VA treatment records show that the Veteran is diagnosed with sacroiliac joint disease and L4-L5, L5-S1 facet dysfunction.  He submitted a note from his VA primary care physician who wrote that the Veteran "has chronic back problems.  This is due to an injury he sustained in military while at Camp Casey in Korea in early 80s.  Has this problem since then."  There is no rationale for this opinion, and it is unclear if it is simply relating a history that was given by the Veteran.
The Veteran was afforded two VA examinations of his back and both examiners opined that the Veteran's current back problems were not related to the back pain that is documented in the service treatment records.  There was apparently some type of personality conflict at the first examination; however, the conclusion drawn by that examiner was corroborated by the June 2009 opinion from a different examiner.  However, while the examiner who provided the June 2009 opinion indicated that he carefully reviewed the claims file, no mention was made of the opinion that was submitted by the Veteran's primary care doctor.  Similarly, it is unclear if the examiner considered the Veteran's lay testimony, corroborated by family members, that he had back pain since service or shortly thereafter.  For this reason, a new examination is necessary.  Furthermore, given that this is the third remand for an examination or etiology opinion, the Board finds that the issue is sufficiently complex that the examination should be performed by a physician rather than a physician's assistant or nurse practitioner.

Insofar as the Veteran's claim for service connection for a low back disability is being remanded, his claim for service connection for depression due to chronic back pain must also be remanded as these issues are inexorably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new VA examination.  This examination should be performed by a physician knowledgeable in orthopedic disorders. The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current back and sacroiliac joint problems are related to a disease or injury in service, including the six month period when the Veteran was treated for back pain.  A complete rationale for the opinion should be set forth.  The examiner should discuss the prior opinions of record, including the prior examination reports as well as the statement by the Veteran's physician.  The examiner should also consider the Veteran's lay statements about the onset and progress of his back pain as well as objective evidence including x-rays the reports of which are of record. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


